Title: Cash Accounts, February 1773
From: Washington, George
To: 



[February 1773]



Cash


Feby 12—
To Rent Recd from Thos West
£  4.10. 0



To Ditto Recd from Lewis Lemart
7. 0. 0



To Ditto Recd from Obediah Oliphant
4.10. 0


15—
To Ditto recd from Mr Moses Simpson for a Negro of Colo. T. Colvills Estate
32. 0. 0


Contra


2—
By Mr James Mercers order to Wm Brent
125. 0. 0


7—
By Cash paid the Gumspring Shoemr
0. 3. 0


9—
By Ditto paid for 9 Barrl of Tarr
4.10. 0



By Willm Cash for 58 Bushls Wheat 5/
14.10. 0


12—
By Cash paid Thos West for a Mare
18. 0. 0


13—
By Ditto to Mr Custis
7.10. 0


15—
By Ditto advanced Gilbt Simpson Yough[iogheny]
12. 0. 0


23—
By Ditto paid Mr Wm Roberts on acct of W[age]s
18. 0. 0


28—
By Ditto to Miss Custis
1. 0. 0


